—Appeals by defendant from two judgments of the Supreme Court, Kings County, both rendered November 18, 1977, convicting her of criminal sale of a controlled substance in the third degree (two counts), upon her pleas of guilty, and imposing sentences. Appeals held in abeyance and matter remitted to Criminal Term to hear and report in accordance herewith. Criminal Term is to file its report with all convenient speed. Defendant’s motion to dismiss the indictments against her for denial of her right to a speedy trial pursuant to CPL 30.30 (subd 1, par [a]) was denied by Criminal Term without a hearing. In our opinion the rather sparse and uninformative calendar notations in the Supreme Court files in these cases do not provide the "unquestionable documentary proof’ refuting defendant’s claim which is required before such a motion to dismiss may be denied without a hearing (see CPL 210.45, subd 5, par [c]). Accordingly, the instant appeal must be held in abeyance and the matter remitted to Criminal Term to hear and report on defendant’s motion to dismiss. At the hearing the court should be provided with all available transcripts of the various adjournments. We have considered defendant’s argument that Criminal Term erred in denying her motion for a severance and find it to be without merit. Hopkins, J. P., Damiani, Titone and Shapiro, JJ., concur.